MICHELLE TAYLOR HOOVER
v.
TUJACK GENE HOOVER
No. 2007 CA 1051.
Court of Appeal of Louisiana, First Circuit.
February 8, 2008.
AMY COUNCE, Baton Rouge, Louisiana, Counsel for Plaintiff/Appellee, Michelle Taylor Hoover.
DAVID CLIBURN, JENNIFER STOKES, Gonzales, Louisiana, Counsel for Defendant/Appellant, Tujack Gene Hoover.
Before: GAIDRY, McDONALD, and McCLENDON, JJ.
McCLENDON, J.
Tujack Gene Hoover appeals the February 12, 2007 judgment of the trial court finding him in contempt of court for his failure to pay child support to Michelle Taylor Hoover.
On July 23, 2007, a panel of this court granted Mr. Hoover's application for supervisory writs, reversed the February 12, 2007 judgment, and remanded the matter.[1] Because the judgment that is the subject of this appeal has already been reversed and the matter remanded, there is no judgment before us to review, and the matter is moot.
Accordingly, we dismiss Mr. Hoover's appeal. This summary opinion is issued in compliance with the Uniform Rules, Louisiana Courts of Appeal, Rule 2-16.2A. All costs shall be assessed to Mr. Hoover.
APPEAL DISMISSED.
NOTES
[1]  See Hoover v. Hoover, 2007-CW-0698 (La.App. 1 Cir. 7/23/07) (unpublished writ action).